
	

114 SRES 79 ATS: Honoring Dean Edwards Smith, former head coach for the men's basketball team for the University of North Carolina at Chapel Hill.
U.S. Senate
2015-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 79
		IN THE SENATE OF THE UNITED STATES
		
			February 12, 2015
			Mr. Burr (for himself and Mr. Tillis) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring Dean Edwards Smith, former head coach for the men's basketball team for the University of
			 North Carolina at Chapel Hill.
	
	
 Whereas Dean Edwards Smith, born in Emporia, Kansas, on February 28, 1931, spent 44 years dedicating himself to the sport of collegiate basketball;
 Whereas Dean Edwards Smith was educated at the University of Kansas and was a member of the men's basketball team for the University of Kansas, which won a National Collegiate Athletic Association (referred to in this preamble as the NCAA) title in 1952;
 Whereas Dean Edwards Smith served as an assistant coach for the men's basketball team for the University of Kansas in 1953 after he graduated;
 Whereas Dean Edwards Smith served as an assistant coach for the men's basketball team for the United States Air Force Academy from 1954 through 1958;
 Whereas Dean Edwards Smith coached the men's basketball team for the University of North Carolina at Chapel Hill as an assistant coach from 1958 through 1961, and as the head coach from 1961 through 1997;
 Whereas Dean Edwards Smith, during his time at the University of North Carolina at Chapel Hill, led the men's basketball program to 11 appearances in the semifinals of the NCAA tournament (commonly known as the Final Four), 2 NCAA championships in 1982 and 1993, and 1 National Invitation Tournament in 1971, becoming the most successful men's collegiate basketball coach at the time of his retirement with 879 career victories;
 Whereas Dean Edwards Smith led the men's basketball team for the United States to a gold medal in the 1976 Olympics; and
 Whereas Dean Edwards Smith made invaluable contributions to his community, State, and the University of North Carolina at Chapel Hill: Now, therefore, be it
		
	
 That the Senate— (1)has profound sorrow and deep regret at the announcement of the death of Dean Edwards Smith; and
 (2)requests the Secretary of the Senate to prepare an official copy of this resolution for presentation to the family of Dean Edwards Smith.
			
